 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   TRENT STRAW,                           )   No. CV 18-4425 AB (FFMx)
12                                          )
                       Plaintiff,           )   JUDGMENT
13                                          )
                 v.                         )
14                                          )
     FORD MOTOR COMPANY et al.,             )
15                                          )
                       Defendants.          )
16                                          )

17
18         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that this action is dismissed with prejudice and that defendant
21   Ford Motor Company recover its costs of suit.
22
23   DATED: December 26, 2019
24
25                                              __________________________________
                                                       ANDRÉ BIROTTE, JR.
26                                               UNITED STATES DISTRICT JUDGE
27
28
